Citation Nr: 1437115	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-08 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left shoulder disorder, including, but not limited to, degenerative joint disease, rotator cuff impingement, bursitis and tendonitis.




ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2013, the Board remanded this claim to the Agency of Original Jurisdiction (AOJ) for additional development and consideration, specifically, to afford the Veteran another VA compensation examination for additional comment regarding the etiology of his left shoulder disorder - particularly in terms of its purported relationship with an injury he had sustained to this shoulder during his military service versus an injury he had sustained to this shoulder prior to his service.  Aside from causation, this additional VA examiner needed to address possible aggravation of pre-existing disability during or as a result of the Veteran's service, including by way of that additional left shoulder injury in service.  As there has been compliance, certainly substantial compliance, with this remand directive, the Board is proceeding with its adjudication of this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with its remand instructions and imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal was partly processed electronically using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDING OF FACT

The most probative (meaning competent and credible) evidence of record indicates the Veteran's left shoulder disorder clearly and unmistakably preexisted his service and was not permanently worsened during or by his service beyond its natural progression.


CONCLUSION OF LAW

His left shoulder disorder was neither incurred in, nor aggravated by, his service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

VA has met all statutory and regulatory duty-to-notify-and-assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim, including apprising the claimant of the information and evidence he is responsible for providing versus the information and evidence VA will try and obtain for him, on his behalf.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that, ideally, this notice should precede the initial adjudication of the claim by the RO as the AOJ.  This notice also should address all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; but also the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date of the disability in the eventuality service connection is granted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA satisfied these notification requirements by means of a pre-adjudication letter in July 2010 that duly informed the Veteran of the types of evidence needed to substantiate this service-connection claim, the division of responsibility between him and VA in obtaining the required evidence, and requesting that he provide any information or evidence in his personal possession pertaining to this claim.  The letter also satisfied the requirements of Dingess/Hartman by informing him of how VA determines the "downstream" disability rating and effective date elements when service connection is granted.  He therefore has received all required notice concerning this claim.  He has not alleged otherwise, certainly not shown than any such error in notice was prejudicial, meaning outcome determinative of his claim, and he, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Moreover, even considering the additional possibility of aggravation of a 
pre-existing left shoulder disorder during or as a result of his service, rather than direct incurrence of this disorder during his service, the Board's July 2013 remand was to further develop the claim in light of this additional possibility.  And the claim since has been readjudicated in an August 2013 Supplemental Statement of the Case (SSOC), on remand. So even if, arguably, the notice he initially received did not address this additional possibility, this additional basis of entitlement since has been considered and the claim readjudicated to, in turn, rectify ("cure") this notice error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).
Moreover, in his pleadings, including in his September 2013 response to that SSOC, he has evidenced his actual knowledge of the type of evidence and information needed to substantiate this claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).

Although the Veteran indicated in that September 2013 response to that SSOC that he had more information or evidence to submit in support of his appeal, and therefore that he wanted VA to wait the full 30-day period to allow him a chance to submit this additional information or evidence, he has not.  And he acknowledged on that response form that he understood his case would be returned to the Board (from remand) if he did not submit this additional information or evidence within the 30-day period mentioned, which, to reiterate, he did not.

The Board also concludes that VA's duty to assist him with this claim has been satisfied.  The claims folder contains his service and post-service treatment records, as well as VA examination reports dated in October 2010 and August 2013.  That more recent evaluation in August 2013, as already mentioned, was as a result of the Board remanding this claim in July 2013.  In a statement he submitted along with his response to the August 2013 SSOC since issued, the Veteran took exception with the conducting of that more recent August 2013 VA examination, partly because he did not believe the examiner took into consideration the relevant history (such as by reviewing the evidence in the claims folder, only considered instead what the Veteran provided to her personally) and because the examiner was a nurse practitioner (N.P.) rather than a physician such as an orthopedic surgeon.  The Veteran therefore indicated he would be submitting additional comment from his treating orthopedic surgeon (within the 30-day period already mentioned), but he has not.

According to the holding in Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate - else, notify the Veteran why an adequate examination or opinion cannot or will not be provided.

The earlier October 2010 VA examination report shows that, although the clinician reviewed the pertinent evidence of record, interviewed the Veteran personally, and performed an objective physical examination, complete with an opinion regarding the origins of this claimed left shoulder disorder, the examiner failed to provide any explanatory rationale for his conclusions or opinion.  And as the Board explained when subsequently remanding this claim in July 2013 as a consequence for this necessary supplemental comment (an addendum opinion), this is where most of the probative value of a medical opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  Indeed, as the Board also explained, the Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Despite the Veteran's contentions to the contrary, the August 2013 VA examination report since prepared reveals the examiner not only reviewed all of the necessary evidence, interviewed the Veteran personally regarding the history of his disorder, and performed an objective physical examination, but she also provided the required reasons or bases for her conclusion that his pre-existing disorder was not aggravated during or by his service beyond its natural course or progression.

As a general matter, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Id.  Indeed, even when, as here, the claimant challenges a VA examination or opinion, the Board may assume the competency of the VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), he or she is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  Accordingly, the Board concludes that the examination results, taken as a whole, are adequate upon which to base a decision in this case.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the mere passage of time since an otherwise adequate examination was performed); accord VAOPGCPREC 11-95 (April 7, 1995).  See also VAOGCPREC 20-95 (July 14, 1995) (indicating that a review of the service treatment records (STRs) is not always required).

Also in his September 2013 response to the August 2013 SSOC, the Veteran additionally argued that the most recent VA examination in August 2013 was otherwise inadequate because the examiner chose not to perform specific diagnostic tests, although the Board had suggested they might be necessary when remanding this claim.  When remanding the claim, however, the Board only at most instructed the examiner to perform all diagnostic testing and evaluation that she deemed necessary.  The Board did not, and in fact could not, have gone beyond that by specifying certain tests because that is beyond the Board's jurisdiction and competence, and so too, then, is this beyond the Veteran's discretion and competence.  See Colvin v. Derwinski, 1 Vet. App 171 (1991).  The simple fact of the matter is that the examiner did not deem further examination or testing of the Veteran necessary for her to make her requested determination.

Additionally, the claims file contains the Veteran's lay statements in support of his claim.  He has not referenced any available outstanding records that he wants VA to obtain or that he believes are relevant to his claim that have not already been obtained and associated with the claims folder.  And he did not submit the additional evidence he indicated he would in response to the August 2013 SSOC.  It has now been well more than the 30 days that he indicated in his September 2013 response to that SSOC that would be needed to submit this additional evidence or argument; in fact, it has now been about an entire year, so the Board is left to consider this claim based on the evidence already of record.

Applicable Statutes, Regulations and Case Law

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or [an] injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Federal Circuit Court rather recently held that, for purposes of 3.303(b), where the Veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, he can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.309(a), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a) or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).


These chronic diseases, per se, include arthritis, and additionally may be presumed to have been incurred in service by showing the disease initially manifested to a compensable degree (meaning to a degree of at least 10-percent disabling) within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  This presumption is rebuttable by affirmative evidence to the contrary, however.

Every Veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those conditions recorded in examination reports can be considered as "noted,"  38 C.F.R. § 3.304(b) (2013).  A mere history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id. § 3.304(b)(1).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion (see Miller v. West, 11 Vet. App. 345, 348 (1998)), or a later medical opinion based upon statements made by the Veteran about the pre-service history of his/her condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000). 

As the Board previously recounted when remanding this claim, the Veteran had a left acromioclavicular repair in 1966 following a softball injury, so well before beginning his military service in June 1970.  And, indeed, that surgery was noted during his June 1970 military induction physical, although he nonetheless was found fit for duty.  He thus is not entitled to the presumption of soundness as concerning this shoulder.  To reiterate, the presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted").  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

As the Board further explained, if, as here, a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, only instead a claim for service-connected aggravation of that disability.  Accordingly, VAOPGCPREC 3-2003 (July 16, 2003) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) do not apply, i.e., VA does not have to show by clear and unmistakable evidence that he had a left shoulder injury prior to service and that it was not aggravated during or by his service beyond its natural progression.  Instead, he has the burden of showing a chronic worsening of his shoulder during or as a result or consequence of his service, including by any additional injury he sustained to this shoulder during his service.

As the Board also pointed out, a pre-existing condition will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 .

Independent medical evidence generally is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v.Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (all holding that mere temporary or intermittent 
flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service," unless the underlying condition, itself, as contrasted with mere symptoms, has worsened). 

Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  Only if the Veteran somehow manages to show a chronic (meaning permanent) worsening of his left shoulder during his service would the presumption of aggravation apply and, in turn, require VA to then show by clear and unmistakable evidence that the worsening was not beyond the condition's natural progression.  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

Here, in July 1970, so just one month after beginning his active duty service, the Veteran sustained a left shoulder contusion while playing football.  In his September 2013 response to the August 2013 SSOC, he indicated it was mandatory he play in that football game; he said the game was not recreation, rather, physical training ordered by the drill sergeants - his platoon versus another.  There is no disputing he sustained that additional injury, however, including in the way he did.

His service treatment records (STRs) indicate it was an acute trauma of his left shoulder, and he resultantly was placed on profile throughout the remainder of his basic training.  During his service he reported having pain intermittently, although the report of his December 1971 military separation examination does not mention any shoulder pain, and he reported being in good health.  He was honorably discharged from the military in January 1972.

It was not until many years later, in July 2010, when he first filed this claim of entitlement to service connection for a left shoulder disorder.  But his post-service VA treatment records show a history of shoulder pain for several years prior to the filing of this claim.  Diagnoses have included "mild posterior positioning of the humeral head consistent with partial dislocation or subluxation" as well as degenerative joint disease with calcific tendinitis (February 2007); tendinopathy (June 2007); calcific tendinitis (January 2008); and rotator cuff impingement and subacromial tendinitis (January 2010).

As already mentioned he had a VA compensation examination in October 2010.  The VA examiner noted the Veteran's intermittent left shoulder pain since his discharge from service.  The Veteran reported receiving cortisone injections and having several MRIs at VA facilities.  The examiner diagnosed impingement syndrome of the left shoulder.  But he stated the MRIs were equivocal, and that the Veteran had at most "a partial tear of the supraspinatus tendon."  In general terms, he found the Veteran had a "bad shoulder" when entering service and that the June 1970 injury (apparently meaning instead to refer to the July 1970 injury) "simply [had] stirred up the problem."  As such, he concluded the left shoulder contusion sustained in service did not permanently affect (presumably meaning did not chronically aggravate) the pre-existing injury.

Because of the inadequacy of that opinion, however, including as mentioned the lack of any explanatory rationale, the Board remanded this claim in July 2013 for the additional (supplemental) opinion also already alluded to.

In August 2013 the Veteran had this additional VA examination, at which time the examiner noted the Veteran's left shoulder strain in 1966 (pre-service) with a subsequent left acromioclavicular repair, as well as his July 1970 left shoulder contusion (during service) while playing football, and the STRs describing acute trauma of the left shoulder with pain.  The examiner further noted the Veteran's reported history of left shoulder pain ever since his service.  After performing the objective clinical portion of the evaluation, the examiner opined that the claimed condition, which clearly and unmistakably existed prior to the Veteran's service, also clearly and unmistakably was not aggravated during or by his service beyond its natural progression - that is, by any in-service injury, event, or illness.

In discussing her underlying rationale for this unfavorable opinion, this additional VA examiner explained that the Veteran had a left shoulder contusion in 1970, just one month after enlistment, but that there was no evidence of any specific acromioclavicular tear or injury at that time.  She further observed that the report of his 1972 separation examination reflected normal findings with no reference to a painful left shoulder.  As well, she noted that, in 2011, a VAMC orthopedic surgeon had diagnosed the Veteran with "impingement syndrome on left shoulder," but had found no indication of an old acromioclavicular tear or other injury per x-ray or MRI.  She added that, since the October 2010 VA examination, there were two 
x-rays (2010 and 2011) that were negative and that there was no further treatment completed by the orthopedic surgeon since 2010.  She indicated there was no specific diagnostic test supporting the Veteran's claim that functional limitation during flare ups is related to aggravation of his military shoulder contusion.  Rather, she concluded his condition was most likely a natural progression of his pre-existing shoulder disorder.

Given this unfavorable opinion, especially when considered in conjunction with the prior VA examiner's equally unfavorable opinion (though not, as mentioned, also supported by the required explanatory rationale), the Board finds that the competent and credible evidence of record establishes that the Veteran's left shoulder disorder pre-existed his service and was not aggravated during or by his service, meaning chronically (permanently) worsened above and beyond the condition's natural progression.  Although the pre-existing condition was noted during his enlistment and he subsequently sustained a contusion, two competent VA compensation examiners since have concluded, so have agreed after reviewing the relevant evidence, that it is unlikely his condition was either caused or exacerbated by his military service - in particular, that additional injury.

Moreover, the post-service treatment records do not show there was arthritis in this shoulder within a year of the Veteran separating from service to, in turn, warrant presuming it was incurred during his service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In addition to the medical evidence, the Board also has considered the Veteran's personal lay statements in support of his claim.  The Court has repeatedly held that a Veteran is competent to describe symptoms of which he has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As shoulder pain is something the Veteran, even as a layman, is competent to report, his assertions regarding experiencing chronic pain since service are entitled to some probative weight.  However, although he is competent to report his symptoms, he is not necessarily competent to attribute or ascribe those symptoms to a specific underlying disease or injury during his service.  Additionally, in Clyburn v. West, 12 Vet. App. 296, 301 (1999), the Court held that continued complaints of pain after service do not suffice to establish a medical nexus where the issue at hand concerns etiology and requires a medical opinion.  In this case, the fact remains that the only probative medical opinions of record fail to relate the Veteran's current left shoulder impairment to his military service, either in the way of having been incurred during his service or aggravated therein.

The Board finds the opinions of the VA examiners to be the most probative evidence of record regarding the etiology of the Veteran's claimed disorder, and outweigh his assertions that his complaints of continuing left shoulder pain following service are proof that his condition was caused or, at the very least, aggravated by his service.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question); see also Jandreau v. Nicholson, 492 F. 3d 1372, 
1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left shoulder disorder.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 is inapplicable, as there is not an approximate balance of evidence for versus against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990) ; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

This claim of entitlement to service connection for a left shoulder disorder, including, but not limited to, degenerative joint disease, rotator cuff impingement, bursitis and tendonitis, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


